Matter of Scott v Jacques-Scott (2017 NY Slip Op 09139)





Matter of Scott v Jacques-Scott


2017 NY Slip Op 09139


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2017-01223
 (Docket No. F-13743-11)

[*1]In the Matter of David W. Scott, respondent, 
vCollette Jacques-Scott, appellant.


Collette Jacques-Scott, Magnolia, Delaware, appellant pro se.
David W. Scott, Saint Albans, NY, respondent pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Joan L. Piccirillo, J.), dated December 7, 2016. The order denied, as untimely, the mother's objections to an order of that court (David A. Kirshblum, S.M.), dated September 7, 2016, which, after a hearing and upon findings of fact dated August 30, 2016, directed the mother to pay retroactive child support and arrears.
ORDERED that the order dated December 7, 2016, is affirmed, with costs.
Although the Family Court should not have denied the mother's objections to the Support Magistrate's order on the ground of untimeliness (see Matter of Hobbs v Wansley, 143 AD3d 1138, 1139; Matter of H.M. v E.T., 89 AD3d 848, 849), her objections were properly denied on alternative grounds (see Matter of H.M. v E.T., 89 AD3d at 849). Specifically, the mother filed objections relating to the conduct of the hearing and the testimony presented during the hearing, but failed to submit a proper record to enable the Family Court to review the objections and make its own findings of fact (see Family Ct Act § 439[e]; cf. Matter of Baker v Rose, 23 AD3d 1112, 1113).
Accordingly, the Family Court properly denied the mother's objections to the order of support.
RIVERA, J.P., COHEN, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court